Citation Nr: 0837756	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-18 230 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The veteran had active service from February 1969 to November 
1975.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in September 2007.  This matter was 
originally on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In May 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

As the veteran withdrew his appeal with respect to his claim 
for entitlement to a compensable rating for his left great 
toe disability in May 2007, that issue is no longer before 
the Board and is not subject to appellate review.    


FINDINGS OF FACT

1.  By an unappealed September 2003 rating decision, the RO 
denied the veteran's claim for PTSD because the evidence did 
not show a confirmed diagnosis of PTSD and was insufficient 
to confirm that the veteran actually engaged in combat or was 
a prisoner of war.  

2.  Evidence received subsequent to the September 2003 RO 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The September 2003 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).   

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for PTSD is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 
C.F.R. §§ 3.156, 3.159, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In September 2007 correspondence, the veteran was advised 
that his claim of service connection for PTSD was previously 
denied, he was notified of the decision in September 2003, 
and the decision had become final.  The veteran was also 
informed that he needed to provide new and material evidence 
in order for VA to reopen the claim.  New and material 
evidence was defined as evidence submitted to VA for the 
first time that pertained to the reason the claim was 
previously denied and raised a reasonable possibility of 
substantiating the claim.  The veteran was further notified 
that the claim was previously denied because available 
evidence was insufficient to confirm that he actually engaged 
in combat or was a prisoner of war and the evidence did not 
show a confirmed diagnosis of PTSD which would permit a 
finding of service connection.  Moreover, the veteran was 
advised of what evidence he needed to submit in support of 
his claim, what the evidence must show to establish 
entitlement to the underlying claim of service connection, 
what evidence VA would obtain and make reasonable efforts to 
obtain on his behalf in support of the claim, and how VA 
determines disability ratings and effective dates.  As the 
veteran's claim was readjudicated following receipt of the 
September 2007 VCAA notice letter, any timing defect has been 
cured.  The Board finds that notice requirements for the 
veteran's request to reopen a previously disallowed claim 
have been satisfied.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Board further notes that the veteran was provided with a 
copy of the March 2005 rating decision, the May 2006 
statement of the case (SOC), and the August 2008 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

In regard to VA's duty to assist, the Board notes that the 
veteran's service treatment records, service personnel 
records, and VA treatment records identified as relevant to 
the claim are associated with the claims folder.  The veteran 
was also afforded with an examination in connection with his 
claim in July 2004.  

In that regard, the Board notes that the veteran told a VA 
examiner in August 2006 that he was in receipt of social 
security disability benefits and the record reflects that no 
attempt to obtain these records has been made by VA.  
However, the veteran through his representative admitted at 
the May 2007 Board hearing that he had not been diagnosed 
with PTSD.  Therefore, the veteran's social security 
disability records are not shown to be relevant to the 
veteran's claim and, consequently, a remand to obtain the 
records is not necessary in this case.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992) (holding that VA 
has a duty to obtain Social Security Administration (SSA) 
records when they may be relevant to a claim).  

In the October 2008 Informal Hearing Presentation, the 
veteran's representative noted that all remand action had not 
been accomplished asserting that VA had failed in its duty to 
assist the veteran because VA did not attempt to verify the 
veteran's claimed stressor events after he provided the 
names, units, dates and places describing his claimed 
stressor events.  The Board observes that no specific 
directive for stressor verification was included in the 
Remand.  More significantly, however, the July 2004 VA 
examining psychologist did not diagnose the veteran with PTSD 
and the veteran has not presented any evidence to show that 
he has been diagnosed with PTSD in accordance with 38 C.F.R. 
§ 4.125.  In the absence of evidence of a current diagnosis 
of PTSD, there is no reason to remand for development of 
stressor verification.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (holding that a service connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has a disability); Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (holding that a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to the claim.  The Board further finds 
that there has been substantial compliance with its prior 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board will proceed with appellate review.  

Analysis 

As a preliminary matter, the Board notes that the veteran's 
current claim is one involving entitlement to service 
connection for PTSD.  This claim is based upon the same 
factual basis as his previous claim, which was last denied in 
the September 2003 rating decision that became final.  As 
such, it is appropriate for the Board to consider this claim 
as a request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008). 

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2007).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening a claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

The record reflects that the veteran's claim for PTSD was 
first denied by the RO in November 1992.  The RO again denied 
the veteran's claim for PTSD in September 2003 because the 
evidence did not show a confirmed diagnosis of PTSD and was 
insufficient to confirm that the veteran actually engaged in 
combat or was a prisoner of war.  The veteran received 
notification of the denial of his claim and his appellate 
rights in September 2003 correspondence; however, he did not 
appeal the decision at that time and it became final.  The 
Board notes that the evidence of record at the time of the 
September 2003 rating decision included the veteran's service 
medical records, service personnel records, DD Form 214, VA 
treatment records from December 1975 to April 2003, and 
written statements from the veteran.  

The evidence received since the September 2003 denial of the 
veteran's claim consists of VA examination reports dated in 
July 2004, VA treatment records from March 2003 to September 
2006, the May 2007 hearing transcript, and additional written 
statements to include PTSD questionnaires submitted by the 
veteran and/or his representative.    

After review of the evidence received since September 2003, 
the Board finds that it does not qualify as new and material 
evidence sufficient to reopen the claim.  None of the newly 
submitted evidence shows that the veteran has been clinically 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125.  
Instead, mental health examiners have diagnosed the veteran 
with other psychiatric disorders such as depressive disorder, 
alcohol abuse, and dysthymia.  It is particularly noted that 
the July 2004 VA examining psychologist diagnosed the veteran 
with alcohol dependence and dysthymia on Axis I after review 
of the claims folder and examination of the veteran; the 
psychologist did not diagnose PTSD.  Although a June 2006 VA 
treatment record lists PTSD as one of the veteran's medical 
problems, the notation was made by a clinical pharmacist who 
does not have the requisite specialized expertise to diagnose 
a psychiatric disorder.  Indeed, the PTSD reference in the 
treatment record appears to be based on the veteran's 
reported history as reflected in a prior VA medical center 
admission note.  Furthermore, the veteran's repeated 
assertions that he has PTSD as a result of his period of 
active military service is not new as they were before VA at 
the time of the September 2003 denial.  Therefore, while much 
of the evidence associated with the claims folder since the 
September 2003 denial may be considered new because it was 
not before VA at the time of that decision, it is not also 
material because it does not relate to a previously 
unsubstantiated fact necessary to substantiate the claim.   

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection for PTSD is not reopened.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim for entitlement to 
service connection for PTSD is not reopened and the appeal is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


